Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Learning Tree International, Inc. Reston, Virginia We hereby consent to the incorporation by reference in the Registration Statement on FormS-8 (No.333-148571) of Learning Tree International, Inc. and subsidiaries of our report dated January 13, 2017, relating to the consolidated financial statements, which appears in this Form10-K. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/BDO USA, LLP McLean, Virginia January 13, 2017
